DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed 03/08/2018.
Claims 3-8 and 11-16 are withdrawn.
Claims 1-2, 9-10 and 17-20 are currently pending and have been examined.

Election/Restrictions
Applicant's election with traverse of claims 1-2, 9-10 and 17-20 in the reply filed on 05/03/2021 is acknowledged.  The traversal is on the ground(s) that Groups I-IV depend from claim 1, and thus the invention according to claim 1 and the group of inventions I-IV are linked to form a single general inventive concept, thus satisfying requirement of “unity of invention”. This is not found persuasive because the argument is based on an incorrect standard. The correct standard, which Examiner has relied upon, is that Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. That is, Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature. Applicant's response is not based upon these grounds. The requirement is still deemed proper and is therefore made FINAL. Claims 3-8 and 11-16 are withdrawn from further consideration as being drawn to a nonelected invention.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2012/0019456 A1).

Claim 1:
Choi discloses:
a sensing unit (Fig.1 item 142; paras 38, 43-45) sensing a preset input signal (paras 52, 59-61, 65-67, 69, 71, 75)
a display unit (Fig.1 item 151; paras 40-43) displaying content (Fig.4, Fig.5; paras 41, 52, 59-61, 69, 71, 75) and receiving a touch gesture input (paras 43-44, 52, 59-61, 69, 71, 75)
a controller (Fig.1 item 180; paras 52) activating a normal … mode when the preset input signal is not sensed and an execution command of a … application is input (Fig.4(a), Fig.5(a); paras 69, 71, 75) and activating a private … mode when the preset input signal is sensed (Fig.4(b), Fig.5(b); paras 52, 59-61, 69, 71, 75)
The limitation “payment” is interpreted as nonfunctional descriptive material of the “normal … mode”, “private … mode” and “application” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 2:
Choi discloses all limitations of claim 1. Choi also discloses:
wherein the preset input signal comprises at least a vibration gesture related to vibration of the terminal apparatus, a fingerprint input, or a touch input to a preset area (paras 52, 59-61, 69, 71, 75)


Claim 17:
Choi discloses all limitations of claim 2. Choi also discloses:
wherein the controller controls the display unit to display a … figure … from a touched point when the touch input to the preset area is sensed
The limitations “color” and “indicating a first step as a first background color within a preset range” are interpreted as nonfunctional descriptive material of the “figure” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 19:
Choi discloses all limitations of claim 17. Choi also discloses:
wherein the controller controls the display unit to end a current step and switch to a … figure … when a touch gesture to the displayed color figure is input
The limitations “color” and “indicating a second step as a second background color” are interpreted as nonfunctional descriptive material of the “figure” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 20:
Choi discloses:
sensing whether a preset input signal is input (paras 52, 59-61, 65-67, 69, 71, 75)
activating a normal … mode when the preset input signal is not sensed and an execution command of a … application is input (Fig.4(a), Fig.5(a); paras 69, 71, 75)
activating a private … mode when the preset input signal is sensed (Fig.4(b), Fig.5(b); paras 52, 59-61, 69, 71, 75)
The limitation “payment” is interpreted as nonfunctional descriptive material of the “normal … mode”, “private … mode” and “application” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Cho (US 2011/0131521 A1).

Claim 18:
Choi teaches all limitations of claim 17. Cho does not teach:
wherein the controller controls the display unit to display a selection menu when a swipe gesture is input from the displayed color figure in a predetermined direction
Cho teaches:
wherein the controller controls the display unit to display a … menu when a swipe gesture is input from the displayed … figure in a predetermined direction (para 160)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal apparatus of Choi to include the controller controls the display unit to display a menu when a swipe gesture is input from the displayed figure in a predetermined direction, as taught by Cho, because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).
The limitation “selection” is interpreted as nonfunctional descriptive material of the “menu”, and the limitation “color” is interpreted as nonfunctional descriptive material of the “figure” and thus, do not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Ryu (US 2010/0020035 A1).

Claim 9:
Choi teaches all limitations of claim 1. Cho also teaches:
an output unit (Fig.1 item 152; paras 48)
Cho does not teach:
outputting a signal when the activated private payment mode is changed
Ryu teaches:
outputting a signal when the activated private … mode is changed (paras 170, 180)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output unit of the terminal apparatus of Choi to include outputting a signal when the activated private mode is changed, as taught by Ryu, because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).
The limitation “payment” is interpreted as nonfunctional descriptive material of the “private … mode”, and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 10:
Choi in view of Ryu teaches all limitations of claim 9. Ryu also teaches:
wherein the output unit includes at least a light emitting diode (LED) or a vibration motor (paras 170, 180)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685